              Case 8:20-cv-01704-DLB Document 14 Filed 09/01/21 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND
        CHAMBERS OF                                                                 101 WEST LOMBARD STREET
   DEBORAH L. BOARDMAN                                                             BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                               (410) 962-7810
                                                                                         Fax: (410) 962-2577
                                                                                  MDD_DLBChambers@mdd.uscourts.gov




                                                      September 1, 2021


    LETTER TO COUNSEL

            RE:     India G. v. Kijakazi1
                    Civil No. DLB-20-1704


    Dear Counsel:

            On June 10, 2020, plaintiff petitioned this Court to review the Social Security
    Administration’s (“SSA’s”) final decision to deny her claims for Disability Insurance Benefits
    (“DIB”) and Supplemental Security Income (“SSI”). ECF 1. I have considered the parties’ cross-
    motions for summary judgment. See Pl.’s Mem., ECF 12; Def.’s Mem., ECF 13. I find no hearing
    necessary. See Loc. R. 105.6 (D. Md. 2021). This Court must uphold the denial if the SSA
    employed correct legal standards and made findings supported by substantial evidence. See 42
    U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that
    standard, I will deny both motions, reverse the Commissioner’s decision in part, and remand the
    case to the Commissioner for further consideration. This letter explains my rationale.

            Plaintiff filed her DIB claim on September 7, 2016, and her SSI claim on April 25, 2017,
    alleging in both an onset date of August 15, 2012. Administrative Transcript (“Tr.”) 15, 228–40.
    The SSA denied her claims initially and on reconsideration. Tr. 86, 100, 117–18. An
    Administrative Law Judge (“ALJ”) held a hearing on April 8, 2019. Tr. 32–72. Following the
    hearing, the ALJ determined plaintiff was not disabled within the meaning of the Social Security
    Act during the relevant time frame. Tr. 12–31. Because the Appeals Council denied plaintiff’s
    request for review, the ALJ’s decision constitutes the final, reviewable decision of the SSA. Tr.
    1–6; see Sims v. Apfel, 530 U.S. 103, 106-07 (2000); 20 C.F.R. § 422.210(a).



    1
     Kilolo Kijakazi recently became the Acting Commissioner of Social Security. Office of the
    Commissioner, SOC. SEC. ADMIN., www.ssa.gov/org/coss.htm (last visited July 21, 2021).
    Pursuant to the last sentence of 42 U.S.C. § 405(g), actions brought under that Section “survive
    notwithstanding any change in person occupying the office of the Commissioner of Social
    Security.” Substitution of the successor as the party in interest is automatic. Fed. R. Civ. P. 25(d).
          Case 8:20-cv-01704-DLB Document 14 Filed 09/01/21 Page 2 of 6
India G. v. Kijakazi
Civil No. DLB-20-1704
September 1, 2021
Page 2

        The ALJ found plaintiff severely impaired by “fibromyalgia, obesity[,] and gout.” Tr. 17–
18. Despite these impairments, the ALJ determined plaintiff retained the residual functional
capacity (“RFC”) to “perform the full range of light work as defined in 20 CFR 404.1567(b) and
416.967(b).” Tr. 19. After considering the testimony of a vocational expert (“VE”), the ALJ
determined plaintiff could perform her past relevant work as an adult education teacher. Tr. 23–
24. The ALJ alternatively found that plaintiff was capable of performing other jobs existing in the
national economy in significant numbers. Tr. 24–25. Therefore, the ALJ concluded plaintiff was
not disabled. Tr. 25.

        On appeal, plaintiff argues that the ALJ failed to perform a function-by-function
assessment, erroneously weighed the opinion of plaintiff’s treating provider, and erroneously
evaluated the limiting effects of plaintiff’s fibromyalgia. I agree that the ALJ erred in evaluating
plaintiff’s fibromyalgia. Accordingly, I remand, but I express no opinion as to plaintiff’s ultimate
entitlement to benefits.

         Fibromyalgia is assessed using a two-step framework. 20 C.F.R. §§ 404.1529, 416.929;
Social Security Ruling (“SSR”) 12-2p, 2012 WL 3104869 (July 25, 2012). First, ALJs must assess
the objective medical evidence and determine whether the plaintiff has a medically determinable
impairment. Id. §§ 404.1529(b), 416.929(b); SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017).
Second, if the ALJ finds a medically determinable impairment, the ALJ assesses the plaintiff’s
symptoms to determine how the symptoms’ intensity and persistence affect the plaintiff’s ability
to work. See 20 C.F.R. §§ 404.1529(c), 416.929(c); SSR 16-3p. At the second step, the plaintiff
is not generally required to produce objective evidence of the pain itself or its intensity. Walker v.
Bowen, 889 F.2d 47, 49 (4th Cir. 1989). The Fourth Circuit recently held that this evidentiary rule
is particularly forceful in cases where plaintiffs are impaired by fibromyalgia—“a disease whose
symptoms are entirely subjective, with the exception of trigger-point evidence.” Arakas v.
Comm’r, Soc. Sec. Admin., 983 F.3d 83, 97 (4th Cir. 2020) (citing Sarchet v. Chater, 78 F.3d 305,
306 (7th Cir. 1996)). Because “[o]bjective indicators such as normal clinical and laboratory results
simply have no relevance to the severity, persistence, or limiting effects of . . . fibromyalgia,” the
Fourth Circuit held that “ALJs may not rely on objective medical evidence (or lack thereof)—even
as just one of multiple factors—to discount a claimant’s subjective complaints regarding
symptoms of fibromyalgia.” Id.

        In this case, the ALJ found that plaintiff’s “statements concerning the intensity,
persistence[,] and limiting effects of [her] symptoms [were] not entirely consistent with the
medical evidence and other evidence in the record for the reasons explained in [his] decision.” Tr.
20. The ALJ then immediately used normal, objective results to discount plaintiff’s subjective
complaints arising from her fibromyalgia:

       The record demonstrates that the claimant retained a largely normal physical
       functional capacity. For example, her lungs were clear to auscultation bilaterally.
       Her extremities had no cyanosis, clubbing, or edema. Her sensation was grossly
       intact. Her heart had regular rate and rhythm. Her extremities had [a] normal range
       of motion. Her neck had full range of motion. Her balance was normal. Her
          Case 8:20-cv-01704-DLB Document 14 Filed 09/01/21 Page 3 of 6
India G. v. Kijakazi
Civil No. DLB-20-1704
September 1, 2021
Page 3

        reflexes were normal. The results of the claimant’s physical examinations are
        consistent with the above residual functional capacity. The preponderance of
        medical evidence does not support the severity of limitation alleged by the claimant.
        It is true that the claimant reported that she uses a cane which was prescribed.
        However, recent detailed examinations showed full muscle strength and normal
        muscle bulk, full range of motion, normal gait and stance, no deformities and
        normal spine alignment.

        Although the claimant testified to having allegedly disabling symptoms, the record
        demonstrates that the claimant’s impairments are not as severe as alleged. Turning
        to her fibromyalgia, the claimant underwent a rheumatology consultation on June
        11, 2014. The claimant was encouraged to see a mental health counselor, and she
        was referred to undergo a sleep study as well as physical therapy. She was
        instructed to follow up in 9-10 weeks or sooner. The claimant followed up on
        August 28, 2014, and reported that she had completed physical therapy and felt
        better overall. She was prescribed a second course of physical therapy and was
        encouraged to continue her low-impact exercise program. The claimant did not
        follow up until April 9, 2015. The treatment notes reported that the claimant had
        not been exercising. She was prescribed Trazodone 50 to 100 mg at bedtime as
        needed, and instructed to follow up in three months or sooner. The record reveals
        essentially routine treatment for the remainder of 2015 and 2018. The claimant
        also underwent a pain management consultation on November 27, 2018, and she
        was started on Baclofen 10 mg three times a day, Nortriptyline 10 mg, Percocet 1
        tablet twice a day, and Ibuprofen 800 mg three times a day, and she was prescribed
        aqua therapy. She was instructed to follow up in one month.

Tr. 20–21 (internal citations omitted). It is clear from the foregoing citation that the ALJ used
normal, objective evidence as a factor in discounting plaintiff’s subjective complaints about the
limiting effects of her fibromyalgia. 2 See Arakas, 983 F.3d at 97. This is error after Arakas. See
id.

        The Commissioner argues that “an ALJ does not err simply by considering objective
evidence as part of his evaluation.” Def.’s Mem. 7. The Commissioner points out that objective
evidence is required to establish the existence of a medically determinable impairment, see id. at
5–6, and that “the Fourth Circuit made clear [in Craig, 76 F.3d 585,] that, while subjective
allegations may not be discredited solely because they are not substantiated by objective evidence,
that objective medical evidence and other objective evidence is nevertheless ‘crucial to evaluating
the intensity and persistence of a claimant’s pain and the extent to which it impairs her ability to

2
  Although the ALJ does not explicitly state that she was addressing fibromyalgia in the foregoing paragraphs, she
clearly was. The medical records to which the ALJ refers predate 2018 and concern fibromyalgia, not gout. Plaintiff
was not diagnosed with gout until 2018. See Tr. 88 (showing plaintiff did not list gout as an impairment at the
reconsideration stage of her claim); Tr. 92 (showing plaintiff did not have gout has a medically determinable
impairment as late as February 24, 2017); Tr. 864 (containing a September 12, 2018 letter from plaintiff’s physician
in which the physician noted plaintiff was “diagnosed with [g]out last month”).
          Case 8:20-cv-01704-DLB Document 14 Filed 09/01/21 Page 4 of 6
India G. v. Kijakazi
Civil No. DLB-20-1704
September 1, 2021
Page 4

work,’” see id. at 6 (internal citation omitted). The Commissioner also notes that a claimant’s
allegations about her pain “need not be accepted to the extent they are inconsistent with the
available evidence.” Id. at 6–7 (citing Craig, 76 F.3d at 595; 20 C.F.R. §§ 404.1529(c),
416.929(c)). These arguments are without merit.

         First, the issue in this case is not whether the ALJ appropriately used objective evidence in
finding the existence of a medically determinable impairment. The issue in this case stems from
the second part of the two-step framework: the ALJ’s evaluation of plaintiff’s subjective
complaints about the limiting effects of her fibromyalgia. See 20 C.F.R. §§ 404.1529, 416.929;
SSR 12-2p, 2012 WL 3104869, at *5. And, although the two parts of that framework are related,
the analysis during each part is legally distinct, particularly with respect to the significance of
objective evidence. Compare 20 C.F.R. §§ 404.1529(a), 416.929(a) (“There must be objective
medical evidence from an acceptable medical source that shows you have a medical impairment(s)
which could reasonably be expected to produce the pain or other symptoms alleged . . . .) with 20
C.F.R. §§ 404.1529(c)(2), 416.929(c)(2) (“[W]e will not reject your statements about the intensity
and persistence of your pain or other symptoms or about the effect your symptoms have on your
ability to work solely because the available objective medical evidence does not substantiate your
statements.”).

        Second and with respect to the Commissioner’s citation to Craig, 76 F.3d at 595, and the
regulations, the regulations provide that adjudicators “will evaluate [a claimant’s] statements in
relation to the objective medical evidence and other evidence, in reaching a conclusion as to
whether [the claimant] is disabled.” 20 C.F.R. §§ 404.1529(c)(4), 416.929(c)(4) (emphasis added).
In instances of fibromyalgia, this regulation and the body of law stemming therefrom must be
interpreted and applied through the lens of Arakas. The Fourth Circuit pointed out that, with
respect to fibromyalgia, the objective medical evidence bears little to no relation to the disabling
limitations caused by that impairment. See Arakas, 983 F.3d at 97 (“Objective indicators such as
normal clinical and laboratory results simply have no relevance to the severity, persistence, or
limiting effects of . . . fibromyalgia, based on the current medical understanding of the disease.”).
Phrased differently, the Fourth Circuit noted that normal, objective clinical and laboratory results
are not inconsistent with allegations of disabling pain. Thus, after Arakas, the use of that objective
medical evidence to discount the plaintiff’s complaints of the disease’s limiting effects is improper
in the Fourth Circuit.

        The Commissioner also attempts to distinguish this case from Arakas by arguing that the
ALJ in this case “did not state that the lack of significant clinical findings was inconsistent with
what one would expect if [plaintiff] was disabled, and did not otherwise indicate that a lack of
objective evidence ‘was his chief, if not definitive, reason’ for rejecting [plaintiff’s]” subjective
complaints stemming from her fibromyalgia. See Def.’s Mem. 7 (citing Arakas, 983 F.3d at 97).
Relatedly, the Commissioner argues that the ALJ did not “effectively requir[e]” objective evidence
nor “[rely] principally” on normal examination findings to discount [plaintiff’s] subjective
complaints.” Id. (citing Arakas, 983 F.3d at 96–97). The Commissioner points to the ALJ’s
discussion of plaintiff’s medication, physical therapy, pain management consultation, activities of
          Case 8:20-cv-01704-DLB Document 14 Filed 09/01/21 Page 5 of 6
India G. v. Kijakazi
Civil No. DLB-20-1704
September 1, 2021
Page 5

daily living, and the opinion evidence as grounds for discounting plaintiff’s subjective complaints.
Id. at 7–8. These arguments, too, are unpersuasive.

         First, this Court has considered and rejected the Commissioner’s narrow reading of Arakas
because it fails to acknowledge the precedential value of that case. See Charlene S. v. Saul, No.
DLB-20-853, 2021 WL 2141501, at *2–3 (D. Md. May 26, 2021) (distinguishing between the dual
reasons for remand in part III.A of Arakas, one of which was a reiteration of existing law and the
other of which established new precedent with respect to fibromyalgia). Second, the ALJ in this
case did specifically state that the medical evidence was inconsistent with plaintiff’s statements of
the disease’s limiting effects. See Tr. 20 (“The preponderance of medical evidence does not
support the severity of limitation alleged by the claimant.”). Third, the ALJ’s discussion of other
evidence relating to plaintiff’s physical capacity (her medications, physical therapy, pain
management consultation, activities of daily living, and the opinion evidence) is immaterial to
whether the ALJ committed error under Arakas by “rely[ing] on objective medical evidence (or
lack thereof)—even as just one of multiple factors—to discount a claimant’s subjective complaints
regarding symptoms of fibromyalgia.” See 983 F.3d at 97. To the extent that the Commissioner’s
argument that the ALJ considered other non-medical evidence to discount plaintiff’s subjective
complaints may be fairly read as a harmless error argument, I disagree. In this case, the plaintiff
alleged disability due, in large part, to the pain caused by her fibromyalgia and gout. See Tr. 32–
72. Thus, the ALJ’s evaluation of those complaints is central to the success—or failure—of
plaintiff’s claim. Additionally, in this case and as evidenced by the excerpted paragraphs from the
ALJ’s decision, the ALJ heavily relied on normal, objective results to discount plaintiff’s
subjective complaints, even where some of those complaints had already been assessed by medical
professionals. Indeed, the ALJ rejected physical limitations identified by both state agency
consultants and plaintiff’s own physician with stock language referencing the same medical
evidence reproduced several times in the decision. See, e.g., Tr. 22 (giving “some weight” to the
opinion of state agency physician E. Harris, M.D. but noting that “the preponderance of record
evidence does not support the postural, manipulative, or environmental limitations . . . [because,]
[f]or example, the record demonstrates that the claimant’s extremities had normal range of motion
. . . [and that] [h]er neck had full range of motion[,] . . . [h]er balance was normal[, and] . . . [h]er
reflexes were normal”); see also Tr. 23. Remand is therefore appropriate for the ALJ to determine
whether legally permissible reasoning produces the same or a different result.

       Finally, because I remand on other grounds, I decline to decide whether the ALJ erred in
evaluating the opinion of plaintiff’s treating provider or in failing to perform a function-by-
function assessment. The ALJ may consider these arguments on remand.

       For the reasons set forth herein, plaintiff’s motion for summary judgment, ECF 12, is
denied, and the Commissioner’s motion for summary judgment, ECF 13, is denied. Pursuant to
sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is reversed in part due to inadequate
analysis. The case is remanded for further proceedings in accordance with this opinion.
          Case 8:20-cv-01704-DLB Document 14 Filed 09/01/21 Page 6 of 6
India G. v. Kijakazi
Civil No. DLB-20-1704
September 1, 2021
Page 6

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                 Sincerely yours,

                                                            /s/

                                                 Deborah L. Boardman
                                                 United States District Judge
